
	

116 S1916 IS: Protecting Children from Online Predators Act of 2019
U.S. Senate
2019-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1916
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2019
			Mr. Hawley introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to prohibit companies that host videos from enabling child
			 predators, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Protecting Children from Online Predators Act of 2019.
		2.Prohibition on recommending certain internet videos featuring minors
 (a)In generalChapter 110 of title 18, United States Code, is amended by inserting after section 2252C the following:
				
					2252D.Prohibition on recommending certain internet videos featuring minors
 (a)DefinitionsIn this section— (1)the term covered interactive computer service means an interactive computer service that hosts or displays user-submitted video content and makes recommendations to users about which videos to view, including by playing a video automatically at the end of another video;
 (2)the term interactive computer service has the meaning given the term in section 230 of the Communications Act of 1934 (47 U.S.C. 230); and
 (3)the term person shall include any management personnel or officer of the covered interactive computer service with the responsibility and authority to take necessary measures to prevent or remedy a violation of this section.
 (b)OffenseExcept as provided in subsection (c), it shall be unlawful for a covered interactive computer service to recommend any video to a user of the covered interactive computer service if the covered interactive computer service knows, or should have known, that the video features 1 or more minors.
 (c)ExceptionSubsection (b) shall not apply to any video created by a professional production company, such as any video that was aired on broadcast or cable television.
 (d)Search results do not constitute recommendationFor purposes of subsection (b), a video that appears in a list of videos generated as the result of using a search function of the covered interactive computer service shall not be considered to be a recommended video.
						(e)Requirements
 (1)In generalA covered interactive computer service shall ask each user uploading video content to the service, at the time the video content is uploaded—
 (A)whether the video features 1 or more minors; and (B)in the case of a video that the user believes features 1 or more minors, whether the user wants—
 (i)to restrict the video to nonpublic viewership; or (ii)to make the video available for viewing by the public.
 (2)LiabilityA covered interactive computer service may be held liable under this section for a violation of subsection (b) if—
 (A)the covered interactive computer service recommends a video designated by the user that uploaded the video as featuring 1 or more minors; or
 (B)the covered interactive computer service recommends a video that was incorrectly designated by the user that uploaded the video as not featuring 1 or more minors.
 (f)Criminal penaltyAny person who violates subsection (b) shall be fined in accordance with this title, imprisoned for not more than 5 years, or both.
						(g)Civil penalties
							(1)Federal enforcement
 (A)In generalThe Attorney General may bring a civil action in the appropriate district court of the United States against any person who violates subsection (b) or subsection (e)(1) and, upon proof of such violation by a preponderance of the evidence, such person shall be subject to pay a civil penalty of—
 (i)not more than $1,000 for each video recommended in violation of subsection (b) for each time the video was unlawfully recommended; or
 (ii)not more than $10,000 per day a violation of subsection (e)(1) occurred. (B)Relation to other proceedingsThe imposition of a civil penalty under this paragraph does not preclude any other criminal or civil statutory, common law, or administrative remedy, which is available by law to the United States or any other person.
 (2)State enforcementIn any case in which the attorney general of a State has reason to believe that an interest of the residents of that State has been or is threatened or adversely affected by any person who violates subsection (b), the attorney general of the State, as parens patriae, may bring a civil action against such person on behalf of the residents of the State in an appropriate State court or district court of the United States to obtain appropriate relief, including a civil penalty in the same amounts described in paragraph (1)(A)..
 (b)Table of sectionsThe table of sections at the beginning of chapter 110 of title 18, United States Code, is amended by inserting after the item relating to section 2252C the following:
				2252D. Prohibition on recommending certain internet videos featuring minors..
			
